Exhibit 10.2

 

First Amendment to Sublease

 

This First Amendment to Sublease (“First Amendment”) is made as of February 1,
2017 (the “Effective Date”) by and between CSR Technology, Inc., a Delaware
corporation (“Sublandlord”) and Exar Corporation, a Delaware corporation
(“Subtenant”).

 

RECITALS

 

WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease dated as
of January 9, 2017 (the “Sublease”) covering certain premises (the “Sublease
Premises”) comprising approximately 65,223 rentable square feet in that certain
building located at 1060 Rincon Circle, San Jose, California 95131 (the
“Building”), as more particularly described in the Sublease.

 

WHEREAS, the Master Landlord has provided in the written Landlord Consent to
Sublease dated as of February 2, 2017 (the “Consent”) that its consent to the
Sublease is conditioned upon Sublandlord agreeing to certain restoration or
related payment obligations with respect to Subtenant’s proposed improvements in
the Sublease Premises.

 

WHEREAS, the parties agree that any such restoration or related payment
obligations shall be Subtenant’s sole and exclusive responsibility under the
Sublease.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this First Amendment, and for other valuable consideration which they hereby
acknowledge, the parties agree as follows:

 

1.     DEFINED TERMS. Terms used in this First Amendment which are not
specifically defined herein shall have the same meaning as they have in the
Sublease.

 

2.      RESTORATION. Section 15 of the Consent provides, in pertinent part (all
references in the Consent excerpt below to “Landlord” are to Master Landlord,
and references to “Premises” are to the “Sublease Premises”):

 

If Landlord elects to require Sublandlord to restore the Premises to the
condition existing as of the date of the Sublease (reasonable wear and tear
excepted), Landlord shall notify Sublandlord not less than one hundred eighty
(180) days prior to the expiration or earlier termination of the Sublease of
such requirement. Such restoration must be completed prior to the effective date
of the termination of the Sublease at Sublandlord’s sole cost and expense.
Landlord’s failure to so notify Sublandlord on or prior to such date shall be
deemed Landlord’s agreement that Sublandlord shall not be required to restore
the Premises upon the expiration or earlier termination of the Lease, but in
such case, Sublandlord shall within thirty (30) days thereafter, provide an
estimate (the “Estimated Cost”) from a third party general contractor of the
cost to remove any and all Alterations, modifications or signage changes made
after the date of the Sublease and to restore the Premises to the condition
existing as of the date of the Sublease and shall at the end of the Sublease
Term pay the Landlord the full Estimated Cost of such restoration.
Notwithstanding the above, Landlord and Sublandlord agree that any additional
HVAC, electrical capacity and fire suppression improvements would not require
restoration, and that the Estimated Cost shall not include the cost to restore
or alter any additional HVAC, electrical capacity and/or fire suppression
improvements in the Sublease Premises. If Landlord and Subtenant agree to terms
on a direct lease that extends beyond the Sublease Term, Sublandlord shall have
no obligation to restore the Sublease Premises or to pay the Estimated Cost.
Subtenant and Sublandlord have agreed in the Sublease that Subtenant shall be
responsible for completing such restoration obligation, or paying the Estimated
Cost, as the case may be, at Subtenant’s cost and expense.

 

 
1

--------------------------------------------------------------------------------

 

  

Sublandlord and Subtenant hereby agree that all obligations imposed upon
Sublandlord by the above excerpted language with respect to restoring the
Sublease Premises or paying the Estimated Cost to Master Landlord (as elected by
the Master Landlord in its discretion), as the case may be, shall be the express
obligations of Subtenant under the Sublease and Consent. Subtenant assumes all
of such obligations, and agrees that Sublandlord shall have no obligations with
respect to such requirements whatsoever. Prior to Sublandlord’s obligation to
provide an estimate to the Master Landlord pursuant to Section 15 of the
Consent, Subtenant shall submit to the Sublandlord bids from at least two, and
no more than three third-party contractors for the restoration work required
pursuant to Section 15 of the Consent (collectively, “Subtenant’s Restoration
Bids”). The “Estimated Cost” submitted to Master Landlord pursuant to Section 15
of the Consent shall be the amount set forth in one of Subtenant’s Restoration
Bids, as selected by Sublandlord in their sole discretion.

 

3.     NO FURTHER MODIFICATION: Except as set forth in this First Amendment, all
of the terms and provisions of the Sublease shall apply to the First Amendment
and shall remain unmodified and in full force and effect. Effective as of the
date hereof, all references to the "Sublease" shall refer to the Sublease as
amended by this First Amendment.

 

4.    COUNTERPARTS & ELECTRONIC TRANSMISSION: This First Amendment may be
transmitted by electronic means of transmission and the reproduction of
signatures by way of such electronic means will be treated as though such
reproductions were executed originals. This First Amendment may be executed in
any number of counterparts and all such counterparts taken together are deemed
to constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties, acting through their duly authorized employees,
have executed this First Amendment as of the date first set forth above.

 

SUBLANDLORD:

 

CSR TECHNOLOGY, INC.

a Delaware corporation

 

 

By: ________________________________

   Its: _______________________________

SUBTENANT:

 

EXAR CORPORATION

a Delaware corporation

 

 

By: _______________________________

  Its: ______________________________

 

   

I have authority to bind the corporation.

I have authority to bind the corporation.

 

 

2